IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11115
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

TERRANCE WAGGONER, also known as Terrence Waggoner,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:01-CR-45-4-A
                       --------------------
                          March 21, 2002

Before REAVLEY, DAVIS and PARKER, Circuit Judges.

PER CURIAM:*

     Terrance Waggoner has appealed the district court’s upward

departure from the Sentencing Guidelines for his conviction

of conspiracy to use identities fraudulently, in violation of

18 U.S.C. §§ 371 and 1028.

     Waggoner contends that the district court abused its

discretion by departing upwardly, because there was insufficient

evidence that some of the victims suffered severe emotional

trauma or serious credit problems as a result of his conduct.

This is refuted by testimony and reports furnished by some of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-11115
                                 -2-

28 victims of the scheme.   See U.S.S.G. § 2F1.1 (2000); United

States v. Wells, 101 F.3d 370, 371-74 (5th Cir. 1996).

     AFFIRMED.